 EI.IlOT FLYING SERVICE. INC.Elliott Flying Service, Inc. and District 118, Inter-national Association of Machinists and Aero-space Workers, AFL-CIO, Petitioner. Case 18-RC-13149February 25, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATr R ANDMEMBERS JENKINS AND HUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Curtis A.Wells. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, thecase was transferred to the National Labor Rela-tions Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in the case, the Boardfinds:The Employer is an Iowa corporation engagedin Des Moines, Iowa, in the operation of an aircharter and taxi service, as well as in the sellingand servicing of Beechcraft aircraft, the training ofpilots, the providing of pilots for owners of smallaircraft, and the providing of fueling and emergen-cy aircraft maintenance for Frontier Airlines. Therecord establishes that the Employer receivesannual gross revenues in excess of $500,000, andannually makes purchases of materials or servicesvalued in excess of $50,000, directly from points lo-cated outside the State of Iowa.The Petitioner contends that jurisdiction is prop-erly with the National Labor Relations Board. TheEmployer, on the other hand, states on the recordthat it cannot stipulate that its operations are underthe jurisdiction of the National Labor RelationsBoard since an issue exists as to whether the Em-ployer is a common carrier by air engaged in inter-state commerce within the meaning of the RailwayLabor Act and, therefore, under the jurisdiction ofthe National Mediation Board.Section 2(2) of the Act provides in pertinent partthat the term "employer" as used in the NationalLabor Relations Act should not include any personsubject to the Railway Labor Act.Accordingly, because of the jurisdictional ques-tion presented here, we requested the National Me-diation Board to study the record in this case andto determine the applicability of the Railway LaborAct to the Employer. In reply, we were advised bythe National Mediation Board that, based upon itsreading of the record, the board had concludedthat:The facts ...establish that EFS [the Employ-er] is engaged in common carriage by air in in-terstate commerce within the meaning of TitleII of the Railway Labor Act. The (NationalMediation) Board is of the opinion that EFS issubject to the provisions of the Railway LaborAct.In view of the foregoing, we shall dismiss the in-stant petition.ORDERIt is hereby ordered that the petition in Case 18-RC-13149 be, and it hereby is, dismissed.' Elliott Flying Servwc Inc.. 9 NMH 47 (1981).260 NLRB No. 68485